Title: No Jacobin No. VI, [16 August 1793]
From: “No Jacobin”,Hamilton, Alexander
To: 



[Philadelphia, August 16, 1793]

For the American Daily Advertiser.
Let it be supposed for argument-sake, that the pretensions of the agents of France, as to fitting out privateers in our ports, enlisting our citizens to serve in them, and holding courts of admiralty within our jurisdiction, for the trial and condemnation of prizes, were well founded, still the conclusion would be, that their conduct is unwarrantable.
When the minister of one country residing in another, differs from the government of the country in which he resides, about the rights of the nation he represents, whether founded upon treaty or upon the laws of nations, his proper course is to state the subject of difference to his sovereign, who will judge whether his ideas are well or ill founded—whether the pretensions he may have advanced are to be supported or relinquished—if the former, whether further efforts of negociation are, or are not to be tried; or whether reprisals or war is to be resorted to, for redressing any denial of right which may have taken place.
This is the only regular or justifiable mode in which he can proceed—the only one proper for the adjustment of differences of opinion between nation and nation.
Every ambassador, or other diplomatic character, enjoys by the laws of nations, privileges and immunities of a high and peculiar nature. One of these is inviolability, or an exemption from punishment for crimes. This sacredness of condition imposes on him an obligation to act with the greatest circumspection and propriety; to abstain cautiously from all infractions of the laws—from all invasions of the authority of the government to which he has been delegated. His only justifiable weapons are negociation, remonstrance, representation.
If instead of these he has recourse to others, if he undertakes to carry into practice, by overt acts, his own opinions of the rights of his country, within the jurisdiction of the nation, with which he resides, and in defiance of the known sense and will of its government, he abuses the character with which he is invested, he insults and offends the government to which he has been sent, he makes himself a disturber of the public peace, dangerous in proportion as he is privileged, and richly merits to be dismissed for his temerity.
This is precisely what has been done. This it is that calls for the indignation of every true friend to his country—of every honest and independent citizen—of every man who respects himself, and feels for the dignity and rights of the nation of which he is a member.
The man who loves France, equally with him who thinks that no foreign love ought to abate the fervor, or to taint the purity of his attachment, to his own country, ought to join in the reprobation of such conduct. It is directly calculated to endanger the good understanding which subsists between the two nations, and to substitute to friendship mutual alienation and disgust.

No Jacobin.

